C. A. 9th Cir.; and
C. A. 4th Cir. Certiorari granted limited to
the following questions: “1. Whether law enforcement officers violate the Fourth Amendment by allowing members of the news media to accompany them and to observe and record their execution of a warrant? 2. Whether, if this action violates the Fourth Amendment, the officers are nonetheless entitled to a defense of qualified immunity?” Cases consolidated and a total of one hour allotted for oral argument. Reported below: No. 97-1927, 129 F. 3d 505; No. 98-83, 141 F. 3d 111.